 

Exhibit 10.1 

[g1xrfw1ufjx1000001.jpg] 

June 11, 2018

By Hand

 

Eduardo E. Cordeiro

 

Dear Eddie:

 

This transition and separation agreement (the “Agreement”) confirms the terms of
the remainder of your employment with Cabot Corporation (“Cabot” or the
“Company”) and the termination of your employment with the Company. You may
accept this offer only by signing a copy of this Agreement where indicated below
and returning it to Arthur T. Wood at Cabot Corporation, 2 Seaport Lane, Boston,
MA 02210, so that Mr. Wood receives it not later than July 2, 2018, and by not
thereafter revoking this Agreement; otherwise this offer shall be null and void.

 

You have resigned from your position as Executive Vice President and Chief
Financial Officer of the Company on and effective as of May 15, 2018 (the
“Transition Date”).  You acknowledge and agree that as of the Transition Date
you have also resigned from any and all (i) officer positions you held with the
Company or any of its Affiliates (as defined below), (ii) memberships you held
on any boards of directors, boards of managers or other governing boards or
bodies of the Company or any of its Affiliates,  and (iii) memberships you held
on any of the committees of any such boards or bodies (all such resignations,
together with your resignation from your position as Executive Vice President
and Chief Financial Officer, the “Resignations”).  The Company, on its own
behalf and on behalf of its Affiliates has accepted the Resignations, as of the
Transition Date.  You agree to execute such documents confirming the
Resignations as the Company may reasonably request.

 

From Transition Date through the date that your employment terminates (the
“Separation Date”), you will continue to be employed by the Company as a
strategic advisor to the Company.  Provided that you comply in full with your
obligations hereunder, it is expected that the Separation Date will be December
31, 2018.  The period beginning on the Transition Date and concluding on the
Separation Date is hereinafter referred to as the “Transition Period”.

 

During the Transition Period you will continue to receive your base salary,
payable at the rate in effect as of the date hereof, and to participate in all
employee benefit plans of the Company (including, but not limited to, the
Company’s medical, dental, life insurance, supplemental life insurance and
vacation benefit plans) in accordance with the terms of those plans.  During the
Transition Period, you will perform such duties as may be assigned to you from
time to time by the President and Chief Executive Officer of the Company (the
“CEO”) or his designee, including but not limited to assisting with an orderly
transition of your duties and responsibilities to the Company’s Chief Financial
Officer, meeting with advisors and other constituents of the Company to
facilitate this transition and providing advice to the Company based on your
knowledge of the Company and its business.  You agree to

--------------------------------------------------------------------------------

continue to devote your best professional efforts to the Company, and to abide
by all Company policies and procedures as in effect from time to time.  

During the Transition Period you will remain an at-will employee of the
Company.  If your employment terminates prior to December 31, 2018, the date of
such termination of employment will be the “Separation Date” for purposes of
this Agreement.

If the Company terminates your employment prior to December 31, 2018 for any
reason other than “Cause”, as defined below, you shall be entitled, in addition
to the Transition Benefits described below, to receive payment of your base
salary through December 31, 2018, all subject to your execution and
non-revocation of the Release, as defined below, which payment shall be made
within 30 days following the Separation Date.  Further, if the Company
terminates your employment prior to November 12, 2018 for any reason other than
“Cause”, as defined below, the Company shall also (i) either, at its option and
after consultation with you, accelerate the vesting, or pay to you the cash
value, of (a) the 7,587 time-based restricted stock units, the 8,851
performance-based restricted stock units (adjusted to reflect any performance
adjustments that have occurred or will occur), the 12,809 stock options with an
exercise price of $39.54 per share awarded to you on November 12, 2015 that, in
each case, were scheduled to vest on November 12, 2018, and, (b) to the extent
they remain unvested, the 8,248 stock options with an exercise price of $50.46
per share awarded to you on November 11, 2016 and scheduled to vest on November
11, 2018, and the 6,894 stock options with an exercise price of $62.24 per share
awarded to you on November 10, 2017 and scheduled to vest on November 10, 2018
(collectively, the “LTI Benefit”) and (ii) pay to you your fiscal 2018
short-term incentive bonus in an amount that reflects the Company’s achievement
with respect to corporate performance, as determined by the Compensation
Committee of the Board of Directors of the Company in its sole discretion, and
100% of target in respect of your individual performance (the “STI Payment”) at
such time as the 2018 STI payments are made to other participants under the 2018
STI program.  Notwithstanding the foregoing, if the Company terminates your
employment for Cause, you will not be eligible to receive such base salary, the
Transition Benefits (as defined below), the LTI Benefit or the STI
Payment.    Upon any termination of employment, any Long-Term Incentive Awards
that are then unvested (after giving effect to any accelerated vesting as
described in this paragraph in the event that the Company terminates your
employment for any reason other than Cause prior to November 12, 2018), will be
forfeited with no consideration due to you.

If you voluntarily terminate your employment with the Company prior to September
30, 2018 you shall not be entitled to the STI Payment, and if you voluntarily
terminate your employment with the Company prior to November 12, 2018 and you
will forfeit all unvested Long-Term Incentive Awards.

For purposes of this Agreement, “Cause”, as determined by the Company in its
good faith, reasonable judgment, shall mean only  (i) your material breach of
this Agreement or any material written policy of the Company or its Affiliates,
which material breach, if susceptible to cure, remains uncured fourteen (14)
days after the Company has provided written notice to you specifying in
reasonable detail the nature of the alleged breach or (ii) your commission of a
felony or other crime involving moral turpitude.  For purposes of this
Agreement, “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.

You will receive, on the Separation Date, any base salary earned, but unpaid, as
of the Separation Date, as well as pay, at your final base rate of pay, for any
vacation days you had earned but not used as of the Separation Date, determined
in accordance with Company policy and as reflected on the books of

-2-

--------------------------------------------------------------------------------

the Company (together, the “Final Compensation”). You will receive the Final
Compensation regardless of whether or not you decide to accept the additional
payments and benefits offered by Cabot in this Agreement.

Except as otherwise stated herein, this Agreement does not modify or supersede
any obligations that you have to Cabot by law or otherwise.

In consideration of your acceptance of this Agreement and subject to your
meeting in full your obligations hereunder, including your obligation to
execute, without subsequently revoking, a post-employment general release and
waiver of claims in the form attached hereto as Exhibit A (the “Release”) on or
after the Separation Date (and within the time period prescribed therein), the
Company will provide you with the following payments and benefits.  If you do
not timely execute the Release, or if the Release does not become effective in
accordance with its terms, you shall not receive any of the payments or benefits
described in paragraphs (1) through (6) below (collectively, the “Transition
Benefits”) or the payments and benefits set forth above in the event that the
Company terminates your employment for any reason other than Cause prior to
December 31, 2018 or November 12, 2018, as applicable.  The Transition Benefits
and such other payments and benefits, if applicable, shall only be made,
commence, or become effective, as applicable, on the expiration of the seven-day
period provided for in the Release, and only if the revocation rights contained
therein are not timely exercised by you.

 

1.

Within 30 days following the Separation Date, Cabot will pay to you a separation
payment in an amount equal to $722,500, such payment to be reduced by any
deductions and withholding that Cabot determines is required by law or
otherwise.

2.

Cabot agrees that the period of time during which you shall be able to exercise
any vested options to purchase Company common stock held by you at the
Separation Date shall be the earlier of (i) 24 months from the Separation Date
and (ii) the original expiration date of such options. Except as specifically
modified by the preceding sentence, any such exercise of vested stock options by
you shall be in accordance with the terms of the 2009 Long-Term Incentive Plan
or 2017 Long-Term Incentive Plan, as applicable, and the terms of the award
agreements under which such stock options were granted.  Any unvested options to
purchase Company common stock held by you on the Separation Date shall be
forfeited on the Separation Date for no consideration.  A list of those stock
options is contained in Section 9 below.

3.

Your benefits under the Cabot Corporation Deferred Compensation Plan and the
Supplemental 401(k) Plan (together, the “Deferred Compensation Plans”) shall be
paid in accordance with the terms of the Deferred Compensation Plans; provided
that in no event shall any benefits under the Deferred Compensation Plans be
paid earlier than six months following the Separation Date.

4.

If you timely elect to continue medical and/or dental coverage in accordance
with COBRA (as outlined in the materials being provided to you), then from the
Separation Date until the earlier of (i) the 18-month anniversary of the
Separation Date, (ii) the date you cease to be eligible for such coverage under
COBRA, or (iii) the date you become eligible for coverage under the medical
and/or dental plan of another employer, subject to your payment of the
applicable COBRA premiums, Cabot will make monthly payments to you in an amount
equal to the difference between the monthly COBRA premiums due for such coverage
and the monthly amount active employees pay for the same such coverage. Any such
payments made to you under this paragraph may be reduced by

-3-

--------------------------------------------------------------------------------

any applicable deductions and withholdings, as determined by Cabot.  Upon
conclusion of this 18-month period (or, if earlier, the occurrence of an event
set forth in subclause (ii) or (iii) above), Cabot will cease making monthly
payments with respect to COBRA continuation coverage and you will be responsible
for paying the entire cost of the COBRA coverage for the remaining amount of
time (if any) you are legally entitled to such coverage.  Cabot reserves the
right to amend, modify, terminate or discontinue the medical and dental coverage
or benefits provided to its employees or former employees, or the costs
associated therewith, at any time. Likewise, if the benefits provided by Cabot
described in this paragraph are in violation of any laws or regulations,
including without limitation, regulations under the Affordable Care Act or under
Section 105(h) of the Internal Revenue Code, in whole or in part, or would
otherwise subject Cabot to any tax or penalty under such laws or regulations,
Cabot reserves the right to amend, modify, terminate or discontinue the benefits
described in this paragraph in accordance with such laws or regulation.

5.

During the twenty-four-month period following the Separation Date, the Company
will continue to support the financial planning benefit received by you from
AYCO, as if you were an active employee, in accordance with the Company’s
program guidelines, as in effect from time to time.  The Company reserves the
right to amend, modify, terminate or discontinue the financial planning benefit
provided by AYCO to its employees or former employees, or the costs associated
therewith, at any time.  To the extent this benefit is taxable, you shall pay to
the Company any associated withholding amounts required by federal, state and/or
local wage or income taxes attributable to this benefit.  

6.

The Company will provide you with outplacement services by a service provider
designated by the Company, in an amount not to exceed $40,000, further details
of which will be provided to you. In no event shall you be entitled to any cash
in lieu of such outplacement services.  

7.

For and in consideration of the payments and benefits provided to you under this
Agreement, which are conditioned on your signing the Release, and to which you
acknowledge you would not otherwise be entitled, and other good and valuable
consideration, the receipt and sufficiency of which you hereby acknowledge, you,
on your own behalf and that of your heirs, executors, administrators,
beneficiaries, representatives, successors and assigns, and any other person or
entity claiming through or under you, hereby release and forever discharge the
Company and its subsidiaries and other Affiliates, and all of their respective
past, present and future directors, shareholders, officers, members, managers,
general and limited partners, insurers, employees, agents, representatives,
consultants, successors and assigns, any employee benefit plans maintained by or
on behalf of the Company or its subsidiaries, Affiliates, or successors, or any
of the trustees or administrators thereof, and all others connected with any of
the foregoing, in their official and individual capacities (collectively, the
“Releasees”), from any and all causes of action, suits, rights, claims, demands,
damages and compensation of any kind and nature whatsoever, whether at law or in
equity, whether now known or unknown, suspected or unsuspected, contingent or
otherwise, which you now have or ever have had against the Releasees, or any of
them, in any way related to, connected with or arising out of your employment
and/or other relationship with the Company or any of its Affiliates or the
termination thereof, or pursuant to Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Family Medical and Leave Act, the
Worker Adjustment and Retraining Notification Act or any similar state law, the
Age Discrimination in Employment Act (as amended by the Older Workers Benefit
Protection Act), the Employee Retirement Income Security Act, the wage and hour,
wage payment or fair employment practices laws of the Commonwealth of
Massachusetts and any other state or states in which you have provided services
to the Company or

-4-

--------------------------------------------------------------------------------

its Affiliates (each as amended from time to time) and/or any other federal,
state or local law, regulation, or other requirement (collectively, the
“Claims”) through the date that you sign this Agreement, and hereby waive all
such Claims.

 

Notwithstanding the foregoing, this release does not include and will not
preclude a claim for or with respect to: (a) base salary payable through the
Separation Date, or accrued, unused vacation time as recorded on the Company’s
books as of the Separation Date; (b) vested benefits under any Company employee
benefit plan; (c) payments and benefits under this Agreement; (d) any claim
which, as a matter of law, cannot be released by private agreement; and (e)
rights to be indemnified by Cabot under Cabot’s By-Laws and/or Cabot’s Restated
Certificate of Incorporation or as an officer or former officer of Cabot to
insurance coverage under Cabot’s directors’ and officers’ insurance program in
accordance with its terms.

 

a.Notwithstanding the generality of the foregoing, nothing herein is intended to
or shall preclude you or anyone on your behalf from filing a complaint and/or
charge with the Equal Employment Opportunity Commission or any similar state or
local government agency and/or filing a related lawsuit and/or cooperating with
said agency in any investigation or other proceeding. Nonetheless, you
acknowledge that you shall not be entitled to receive any personal or individual
relief, recovery, or monies in connection with such complaint, charge or related
lawsuit brought against any of the Releasees, without regard as to who brought
said complaint or charge. Further, nothing herein limits, restricts or in any
other way affects your communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to such governmental agency or entity.

 

8.

You affirm and warrant that you have not filed any complaints, charges or claims
for relief against Cabot with any local, state or federal court or
administrative agency. You also affirm that you have been paid and/or have
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which you may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
you, except as expressly provided in this Agreement. You acknowledge that, upon
receiving the Final Compensation, you will have received pay for all work you
have performed for the Company. You will not continue to earn vacation or other
paid time off after the Separation Date. You further affirm that you have not
been retaliated against for reporting any allegations of wrongdoing by the
Releasees, including any allegations of fraud or impropriety.

 

9.

You understand and agree that, except as otherwise provided in paragraph 5
above, your participation in all employee benefit plans of the Company will end
as of the Separation Date, in accordance with the terms of those plans. You
understand and agree that your rights and obligations with respect to any shares
of stock, stock units or stock options granted to you by Cabot which are vested
on or as of the Separation Date shall be governed by the applicable equity plan
under which they were granted and any agreements or other requirements
applicable to those shares, stock units or options. You understand and agree
that the following Long-Term Incentive grants will be forfeited by you on the
Separation Date with no consideration due to you pursuant to the terms of such
awards:



-5-

--------------------------------------------------------------------------------

Award Grant Date

Time Based Stock Units

Performance Based Stock Units Granted

Stock Options

Nov. 10, 2017

4,820

5,623

16,086 options with exercise price of $62.24

Nov. 11, 2016

5,945

6,936

10,998 options with exercise price of $50.46

 

You further understand and agree that if you terminate your employment with the
Company for any reason prior to November 10, 11, or 12, 2018, as the case may
be, the following Long-Term Incentive grants, to the extent they remain
unvested, will also be forfeited by you on the date of such termination of
employment with no consideration due to you pursuant to the terms of such
awards:

Award Grant Date

Time Based Stock Units

Performance Based Stock Units Granted

Stock Options

Nov. 10, 2017

 

 

6,894 options with exercise price of $62.24

Nov. 11, 2016

 

 

8,248 options with exercise price of $50.46

November 12, 2015

7,587

8,851

12,809 options with exercise price of $39.54

 

To the extent you are in possession of any stock unit and/or stock option award
certificates for any shares of stock and/or stock options granted to you which
will not be vested on or as of the Separation Date, you further agree to return,
no later than the Separation Date, all such certificates in your possession.  

10.

You agree that you will continue to keep confidential and protect Confidential
Information, as defined herein, and that you will not, directly or indirectly,
disclose it to others or use it for any purpose.  As used in this Agreement,
“Confidential Information” means:

 

(a)

any and all information of Cabot (including, for purposes of this paragraph 10,
Cabot, its

-6-

--------------------------------------------------------------------------------

 

Affiliates and its subsidiaries) of a confidential and/or proprietary nature,
including, but not limited to: technology; inventions (whether or not
patentable); trade secrets; samples; compositions; techniques and equipment;
methods; manufacturing processes and processing conditions; engineering data;
drawings; specifications; formulae; plant design and layout; products and
product applications; development plans and new business opportunities;
experimental work; commercial and developmental operations; the identities and
requirements of customers and prospective customers; customer lists; suppliers
and supplier lists; the identities of other individuals or third parties with
whom Cabot has or with which Cabot is seeking to develop a business relationship
and the nature and details of any such relationship or potential relationship;
software and networks; business, marketing and any other plans and strategies;
sales, pricing, raw materials and cost information; financial information;
compensation, benefits and related incentives; and any other information
relating to Cabot and its businesses to the extent that such information has not
been published beyond confidential and/or proprietary customer, supplier or
business partner communications or is not publicly available; and,

 

(b)

any and all information received confidentially by Cabot in the conduct of its
business from any customer or other third party (e.g. supplier or business
partner) of a confidential and/or proprietary nature, including, but not limited
to: technology; inventions (whether or not patentable); trade secrets; samples;
compositions; performance targets and criteria; techniques and equipment;
methods; manufacturing processes and processing conditions; engineering data;
drawings; specifications; plant design and layout; products and product
applications; development plans and new business opportunities; experimental
work; commercial and developmental operations; customers and customer lists;
suppliers and supplier lists; software and networks; business and marketing
plans and strategies; pricing and costs information; financial information; and
any other information relating to such customer or third party and its
businesses.

11.

In exchange for the payments and benefits provided to you under this Agreement,
and to protect the Confidential Information, customer goodwill and other
legitimate business interests of Cabot (including, for purposes of this
paragraph 11, Cabot, its Affiliates and its subsidiaries), you agree that:

 

(a)

for a period of eighteen months following the Separation Date, you will not,
directly or indirectly (either alone or in association with any person, firm,
corporation, or other entity or otherwise) work for or on behalf of, become an
owner, partner or investor in, consult with, or otherwise provide any services
to any third party (whether or not for compensation) in any area or activity
that is competitive with any business or research and development activity of
Cabot in which you have been involved or to which you have been exposed during
your employment at Cabot;

 

(b)

for a period of eighteen months following the Separation Date, you will not
directly or indirectly (either alone or in association with any person, firm,
corporation, or other entity or otherwise) solicit, contact or call upon, or
attempt to do the same, any customer of Cabot with whom you had contact during
your employment with Cabot in an effort to induce such customer to purchase
goods or services offered by Cabot from a party other than Cabot; and,

-7-

--------------------------------------------------------------------------------

 

(c)

for a period of eighteen months following the Separation Date, you will not
directly or indirectly (either alone or in association with any person, firm,
corporation, or other entity or otherwise) hire, recruit, solicit, induce, or
attempt to do the same, any employee or independent contractor of or supplier to
Cabot who is employed by or providing services or products to Cabot as of or
prior to the Separation Date, to leave the employ of Cabot or otherwise cease to
make his/her/its services or products available to Cabot.

12.

You acknowledge that you have carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed upon you pursuant
to paragraphs 10 and 11. You understand and agree that these restraints are
necessary for the reasonable and proper protection of the legitimate business
interests of Cabot (including, for purposes of this paragraph 12, Cabot, its
Affiliates and its subsidiaries), and that a breach by you of any one of these
restraints would cause irreparable harm and damage to Cabot. You further
acknowledge that damages would not be an adequate remedy for a breach or
threatened breach by you of any one of the covenants referenced in paragraphs 10
and 11. You therefore agree that Cabot shall be entitled to the enforcement of
this Agreement by injunction, specific performance or other equitable relief,
without need of posting a bond and without prejudice to any other rights and
remedies that Cabot may have under this Agreement or under applicable law. You
further agree that in the event that any provision of this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. In the event of
any breach, or alleged or threatened breach, of this Agreement, you hereby
consent and submit to the jurisdiction of the federal and state courts in and of
the Commonwealth of Massachusetts, and this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict of laws principles thereof.

13.  You hereby agree that all inventions, discoveries and improvements
conceived or made by you during your employment with Cabot (including, for
purposes of this paragraph 13, Cabot, its Affiliates and its subsidiaries) that
(i) relate to the business or activities of Cabot or (ii) were conceived or
developed by you during normal working hours or using Cabot’s facilities, belong
to Cabot, whether or not reduced to writing or practice during your employment
with Cabot.  You hereby assign to Cabot or its nominee all your rights and
interest in any such inventions, discoveries and improvements and agree to keep
protected the interest of Cabot or its nominee in any such inventions,
discoveries and improvements.  You are also assigning to Cabot or its nominee
all copyrights and reproduction rights to any material prepared by you during
your employment with Cabot that (i) relate to the business activities of Cabot
or (ii) were conceived or developed by you during normal working hours or using
Cabot’s facilities.  To the extent that you cannot assign and transfer any of
the foregoing rights or interest, then you hereby grant Cabot an irrevocable,
worldwide, fully paid-up, royalty-free, exclusive license, with the right to
sublicense through multiple tiers, to make, use, sell, improve, reproduce,
distribute, perform, display, transmit, manipulate in any manner, create
derivative works based upon, and otherwise exploit or utilize in any manner the
aforesaid inventions, discoveries, improvements and materials.  If within the
twelve-month period following the Separation Date, you disclose to anyone or
file a patent application with respect to any invention, discovery or
improvement relating to any subject matter with which your work for Cabot was
concerned, such invention, discovery or improvement shall be presumed to have
been made by you during your employment with Cabot unless you can provide clear
and convincing evidence to the contrary.

-8-

--------------------------------------------------------------------------------

14.

You agree to offer reasonable cooperation to the Company hereafter with respect
to all matters arising during or related to your employment with the Company,
including, but not limited to, all matters in connection with any governmental
investigation, litigation, arbitration or other proceeding which may have arisen
as of, or which may arise following, the Separation Date, and the filing and
prosecution of any patent application(s) worldwide. Following the Separation
Date, Cabot will compensate you for your time at a reasonable rate (less any
required withholding) for services required under this paragraph 14 and will
also reimburse you your out-of-pocket expenses incurred in complying with
Company requests hereunder, provided that such expenses are authorized by the
Company in advance.

 

15.

Subject to paragraph 7(a), you agree not to make negative, disparaging or
derogatory comments to anyone about Cabot (including Cabot, its subsidiaries,
Affiliates and successors), its businesses, its management (including without
limitation its shareholders, officers and directors), its employees and/or
products of any of the foregoing.  You further agree that you will not otherwise
do or say anything that could disrupt the good morale of Cabot’s employees or
harm Cabot’s interests or reputation, except that, at the conclusion of the
non-compete period, you may engage in reasonable competitive activities, subject
to your obligations of confidentiality and non-use provided in paragraph 10
herein.    For its part, Cabot will instruct members of the Company’s Executive
Committee to refrain from making negative, disparaging or derogatory comments to
any external third parties about you, unless otherwise compelled by law.Nothing
in this paragraph 15 shall prevent or otherwise prohibit a positive employer
reference should one be requested by you.

 

16.

You hereby represent and acknowledge that in executing this Agreement, you do
not rely and have not relied upon any representation or statement (other than
the express terms of this Agreement) made by Cabot or by any agents,
representatives or attorneys of Cabot with regard to the subject matter, basis
or effect of this Agreement. This Agreement (including Exhibit A) constitutes
the entire agreement between you and Cabot and replaces all prior and
contemporaneous agreements, communications and understandings, whether written
or oral, with respect to your employment at Cabot and its termination and all
related matters. Notwithstanding the foregoing, you acknowledge that you
continue to be bound by your obligations under the Employee Agreement between
you and the Company, dated July 20, 1998 (the “Employee Agreement), to the
extent such obligations are in addition to the obligations and matters set forth
herein.  For the avoidance of doubt, paragraph 11 herein supersedes your
obligations under paragraph 6 of the Employee Agreement, which the parties agree
is null and void.  In addition, your rights and obligations under Cabot’s
benefit plans, including but not limited to the Deferred Compensation Plan and
the Supplemental 401(k) Plan, shall be governed by the terms of such plans.

 

17.

This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.

 

18.

The parties agree that neither this Agreement nor the furnishing of any
consideration herein shall be deemed or construed at any time for any purposes
as an admission by Cabot of any liability or unlawful conduct of any kind.

 

19.

You agree that you have been given at least 21 calendar days within which to
consider this Agreement (the “consideration period”) and that the consideration
period will end on July 2, 2018 (though you may sign this Agreement prior to
July 2, 2018 if you voluntarily choose to do so), that you fully understand and
have voluntarily agreed to all of the terms of this Agreement and that

-9-

--------------------------------------------------------------------------------

Cabot has advised you to consult with an attorney concerning this Agreement
(including without limitation the release of claims contained herein), which
creates legally binding obligations.

 

20.

In signing this Agreement, you represent and warrant that, by the Separation
Date, you will have returned to the Company any and all non-public documents,
materials and information (whether in hardcopy, on electronic media or
otherwise) related to Company business (whether present or otherwise) and all
keys, access cards, credit cards, computer hardware and software, telephones and
telephone-related equipment and all other property of the Company or any of its
Affiliates in your possession or control.  Further, you represent and warrant
that you will not retain any copy of any non-public Company documents, materials
or information (whether in hardcopy, on electronic media or
otherwise).  Recognizing that your employment with the Company will end on the
Separation Date, you agree that you will not, for any purpose, attempt to access
or use any Company computer or computer network or system, including without
limitation its electronic mail system after the Separation Date.  Further, you
acknowledge that you will disclose to the Company all passwords necessary or
desirable to enable the Company to access all information which you have
password-protected on any of its computer equipment or on its computer network
or system.

21.  Amounts payable under this Agreement will be reduced by all applicable tax
and other required withholdings.

 

22.

THIS AGREEMENT SPECIFICALLY WAIVES ALL RIGHTS AND CLAIMS YOU MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT AND THE OLDER WORKERS’ BENEFIT PROTECTION
ACT. In accordance with these statutes, the Company advises you to consult with
counsel prior to your execution of this Agreement. You acknowledge that you have
had ample opportunity to consult with counsel prior to your execution of this
Agreement, and were encouraged and advised in writing to do so. By signing this
Agreement, you acknowledge and agree that you are not waiving any rights or
claims under the Age Discrimination in Employment Act which may arise after this
Agreement is executed. Your waiver of claims under the Age Discrimination in
Employment Act is in exchange for consideration that is in addition to anything
of value to which you were already entitled. By signing this Agreement, you
acknowledge that you have carefully read and fully understand all of its
provisions, and knowingly and voluntarily intend to be legally bound by all of
the terms in this Agreement. You further acknowledge that you have relied solely
and completely upon your own judgment and/or the advice of counsel in entering
into this Agreement.

If the terms of this Agreement are acceptable to you, please sign and return a
copy of this letter to Arthur T. Wood at Cabot Corporation, 2 Seaport Lane,
Boston, MA 02210, within 21 days, that is, by July 2, 2018. If you sign this
Agreement prior to the end of this 21-day period, you certify that you knowingly
and voluntarily decided to sign it after considering it for less than 21 days,
and your decision to do so was not induced by the Company through fraud,
misrepresentation, or a threat to withdraw or alter the offers herein.

If you accept the foregoing offer, you shall have the right to revoke this
Agreement by delivering or sending to Mr. Wood at the address above written
notice of revocation so that your notice of revocation is received by Mr. Wood
within seven calendar days after the date that this letter is signed by you. If
you revoke within this time period, this Agreement shall be null and void in its
entirety and you will not be entitled to any additional payments and benefits
set forth in this Agreement. Otherwise this Agreement shall be binding upon you,
your heirs and representatives and shall inure to the benefit of, and be binding
upon, Cabot and its successors and assigns.

-10-

--------------------------------------------------------------------------------

  Notwithstanding anything in this Agreement to the contrary, the Company shall
have the right to terminate the Transition Benefits and require that you repay
or forfeit, as applicable, any Transition Benefits, the STI Payment or Long-Term
Incentive awards previously paid or provided to you hereunder at any time if the
Company determines, reasonably and in good faith, that you have breached any of
the terms and conditions of this Agreement or the Employee Agreement, but any
such termination of Transition Benefits shall not relieve you of your
obligations and undertakings under this Agreement (including without limitation
your release of claims under this Agreement). Any Company determination made
under this paragraph shall be subject to judicial review.

 

 

 

 

 

Very truly yours,

 

CABOT CORPORATION

 

 

 

By:

 

/s/Sean D. Keohane

 

 

Sean D. Keohane

 

 

President and Chief Executive Officer

 

 




-11-

--------------------------------------------------------------------------------

Having carefully read and fully understanding the provisions and effects of this
Agreement, the foregoing offer by Cabot Corporation is knowingly and voluntarily
accepted and agreed to this 27th day of June, 2018.

 

 

/s/Eduardo E. Cordeiro

Eduardo E. Cordeiro

 

 

 

 

 

 




-12-

--------------------------------------------------------------------------------

Exhibit A

Post-Employment General Release and Waiver of Claims

 

For and in consideration of certain benefits to be provided to me under the
Separation and Transition Agreement between me and Cabot Corporation (the
“Company”), dated as of June 11, 2018 (the “Agreement”), which are conditioned
on my signing this General Release and Waiver of Claims (this “Release of
Claims”), and to which I am not otherwise entitled, and other good and valuable
consideration, the receipt and sufficiency of which I hereby acknowledge, on my
own behalf and on behalf of my heirs, executors, administrators, beneficiaries,
representatives, successors and assigns, and any other person or entity claiming
through or under me, I hereby release and forever discharge the Company and its
subsidiaries and other affiliates, and all of their respective past, present and
future directors, shareholders, officers, members, managers, general and limited
partners, insurers, employees, agents, representatives, consultants, successors
and assigns, any employee benefit plans maintained by or on behalf of the
Company or its subsidiaries, Affiliates, or successors, or any of the trustees
or administrators thereof, and all others connected with any of the foregoing,
in their official and individual capacities (collectively, the “Releasees”),
from any and all causes of action, suits, rights, claims, demands, damages and
compensation of any kind and nature whatsoever, whether at law or in equity,
whether now known or unknown, suspected or unsuspected, contingent or otherwise,
which I now have or ever have had against the Releasees, or any of them, in any
way related to, connected with or arising out of my employment and/or other
relationship with the Company or any of its affiliates or the termination
thereof, or pursuant to Title VII of the Civil Rights Act, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act or any similar state law, the Age Discrimination in
Employment Act (as amended by the Older Workers Benefit Protection Act), the
Employee Retirement Income Security Act, the wage and hour, wage payment or fair
employment practices laws of the Commonwealth of Massachusetts and any other
state or states in which I have provided services to the Company or its
affiliates (each as amended from time to time) and/or any other federal, state
or local law, regulation, or other requirement (collectively, the “Claims”)
through the date that I sign this Release of Claims, and I hereby waive all such
Claims.

 

I understand that nothing contained in this Release of Claims shall be construed
to prohibit me or anyone on my behalf from filing a complaint and/or charge with
or participating in any investigation or proceeding conducted by the federal
Equal Employment Opportunity Commission or a comparable state or local agency or
filing a related lawsuit, provided, however, that I hereby agree to waive my
right to recover monetary damages or other individual relief in any charge,
complaint or lawsuit filed by me or by anyone else on my behalf.   I further
understand that nothing contained herein limits, restricts or in any other way
affects my communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to such governmental agency or entity.

 

Further, this release does not include and will not preclude a claim for or with
respect to: (a) base salary payable through the Separation Date; or accrued,
unused vacation time as recorded on the Company’s books as of the Separation
Date; (b) vested benefits under any Company employee benefit plan; (c) payments
and benefits under the Agreement; (d) any claim which, as a matter of law,
cannot be released by private agreement; and (e) my rights to be indemnified by
Cabot under Cabot’s By-Laws and/or Cabot’s Restated Certificate of Incorporation
or as an officer or former officer of Cabot to insurance coverage under Cabot’s
directors’ and officers’ insurance program in accordance with its terms.

-13-

--------------------------------------------------------------------------------

 

I acknowledge that this Release of Claims creates legally binding obligations,
and that the Company hereby advises me to consult an attorney before signing
it.  I further acknowledge that I may not sign this Release of Claims prior to
the Separation Date (as such term is defined in the Agreement), but must sign
this Release of Claims by the later of (i) eight (8) days following the
Separation Date (as defined in the Agreement) and (ii) twenty-one (21) days
following June 11, 2018.   In signing this Release of Claims, I give the Company
assurance that I have signed it voluntarily and with a full understanding of its
terms; that I have had sufficient opportunity of not less than twenty-one (21)
days before signing this Release of Claims to consider its terms and to consult
with an attorney, if I wished to do so, or to consult with any person of my
choosing; and that I have not relied on any promises or representations, express
or implied, that are not set forth expressly in this Release of Claims.  I
understand that I will have seven (7) days after signing this Release of Claims
to revoke my signature, and that, if I intend to revoke my signature, I must do
so in writing addressed and delivered to Arthur T. Wood at Cabot Corporation
prior to the end of the seven (7)-day revocation period.  I understand that this
Release of Claims will become effective upon the eighth (8th) day following the
date that I sign it, provided that I do not revoke my acceptance in accordance
with the immediately preceding sentence.

I represent and warrant that I have (i) returned to the Company any and all
non-public documents, materials and information (whether in hardcopy, on
electronic media or otherwise) related to Company business (whether present or
otherwise) and all keys, access cards, credit cards, computer hardware and
software, telephones and telephone-related equipment and all other property of
the Company or any of its Affiliates in my possession or control, and (ii) not
retained any copy of any non-public Company documents, materials or information
(whether in hardcopy, on electronic media or otherwise). I agree that I will
not, for any purpose, attempt to access or use any Company computer or computer
network or system, including without limitation its electronic mail system.
Further, I acknowledge that I have disclosed to the Company all passwords
necessary or desirable to enable the Company to access all information which I
have password-protected on any of its computer equipment or on its computer
network or system.

 

Accepted and agreed:

 

 

Signature:

 

 

_____________________

Eduardo E. Cordeiro

 

Date:  1/    /2019

 

 

 

-14-